Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final Rejection is filed in response to Applicant Arguments/Remarks Made in an Amendment filed 09/30/2021.
	Claims 1, 24, 28-29, 34, 47, 50-51, 54, and 65 are amended
	In light of the amendments U.S.C. 112 rejections to claims 43 and 62 are respectfully withdrawn. 	
Claim 30-32, 50, 52-53, and 66 cancelled.
Claims 1, 24-26, 28-29, 34-44, 47-51, 54-65, and 67-74 remain pending. 

Response to Arguments
Argument 1, Applicant argues on pg. 19-21 of Applicant Arguments/Remarks Made in an Amendment filed 09/30/2021 that prior art does not teach, “determining by the at least one processor whether the length of the first panel of the physical shade, as defined by the user through the first panel icon, is a valid length for the physical shade, wherein when it is determined that the length is not a valid length for the physical shade, displaying by the at least one processor an indication of a problem to the user through at least one of the tag or the shades pane.  
	Response to Argument 1, Applicant’s arguments have been fully considered but there is new grounds for rejection as the scope of the claims have changed. Newly 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 24-26, 35-39, 44, 47-49, 55-59, 63-64, 66-71, & 74  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20130212513 “Loberg”, in light MinutesMatter. (2013, October 30). Minutes Matter Tutorial ~ Elevation Rendering [Video]. YouTube. https://www.youtube.com/watch?v=ZEDzHiXnOjY&t=386s, and further in light of MasterSketchUp. (2012, March 20). Sketchup Tutorial For Beginners - Part One. YouTube. https://www.youtube.com/watch?v=UsHRGDvN4sM, and further in light of U.S. Patent Application Publication NO. 20080154572 “Sims”.
Claim 1:
Loberg teaches a method comprising:	 displaying by at least one processor (i.e. para. [0101], the present invention may comprise a special purpose or general-purpose computer including various computer hardware), to a user on a display terminal (i.e. para. [0036], user interface 100 for a design software system) a design window that comprises a canvas (i.e. para. [0037], Fig. 1A-E, design space 110) and a palette (i.e. para. [0037], Fig. 1A, the user interface 100 can provide a user with a selection portion or toolbar 102), wherein the palette comprises a  pane (i.e. para. [0037], a list of images or icons (e.g., 104, 106). The icons can represent components, connectors, assemblies, etc. that a user can add to a design space);
	 displaying by the at least one processor to the user in the  pane (i.e. para. [0037], the icons 104, 106 can provide the user with some initial information about the components, connectors, assemblies, etc. that the user can add to the design space 110) an indication of a  type (i.e. para. [0037], FIG. 1A The icons can represent items that the user can place in a design space 110 portion of the user interface 100);	 detecting by the at least one processor that the user selects the  type from the (i.e. para. [0039], FIG. 1A shows that the user selects the icon 104 representing a wall panel divider with work surfaces on both sides), wherein selecting the  type enables the user to define in the canvas a graphical representation of a physical  of the selected  type (i.e. para. [0040], Once the icon and associated product type is selected, the user can draw a single line to represent a length, or run, of the product. … Once the user draws the line, the design software system can automatically populate the associated product(s) and component(s));	 subsequent to determining that the user selects the  type (i.e. para. [0040], Once the icon and associated product type is selected) determining by the at least one processor that the user places a cursor at a first location (i.e. para. [0040], FIG. 1A illustrates that the user draws a line from point "a" to point "b.") in the canvas (i.e. para. [0040] a line from point "a"), and determining by the at least one processor that the user enters a first command (i.e. para. [0012], The method can further involve receiving an initial user input indicating at least one drawing start point) relative to the first location (i.e. para. [0040], point "a"), wherein the first command (i.e. para. [0040], the user draws a line) comprises an indication that the user is defining a graphical representation of a physical  (i.e. para. [0040], Once the icon and associated product type is selected, the user can draw a single line to represent a length, or run, of the product) in of the selected  type (i.e. para. [0040], as illustrated in FIG. 1A, the design software system can automatically populate a product assembly 112a including wall dividers 120 and work surfaces 122) at the first location (i.e. para. [0040], a line from point "a");
responsive to the user entering the first command (i.e. para. [0012], receiving an initial user input indicating at least one drawing start point), displaying by the at least one processor (i.e. para. [0101], the present invention may comprise a special purpose or general-purpose computer including various computer hardware) to the user in the canvas (i.e. para. [0037], Fig. 1A, design space 110 portion of the user interface 100) at the first location (i.e. para. [0040] a line from point "a"),(i.e. para. [0039], choose an icon 104 representing a double-sided, rectangular work-surface) that represents (i.e. para. [0040], Fig. 1A, “point ‘b’”, wherein it is noted that the software displays the necessary components that represent everything between the start and end of the product assembly) of the physical (i.e. para. [0029], interpret the starting point and direction of user input to select and configure an interconnection type between components in the design space);	 subsequent to displaying the (i.e. Fig. 1A, point "a"), determining by the at least one processor that the user moves (i.e. para. [0040], the user draws a line from point "a" to point "b.") to a second location in the canvas that is different from the first location (i.e. para. [0040], point "b.");	 responsive to determining that the user moves the cursor (i.e. para. [0012], the method can involve receiving a subsequent user input indicating a drawing direction from the at least one drawing start point) to the second location (i.e. para. [0040], point "b."), displaying by the at least one processor to the user a first panel icon (i.e. para. [0040], FIG. 1A, the design software system can automatically populate a product assembly 112a) wherein the first panel icon represents a first panel of the physical (i.e. para. [0040], FIG. 1A shows that the design software system can generate the necessary brackets 124 and end supports 126 to connect and support the product assembly 112a), wherein the first panel icon extends from the (i.e. Fig. 1A, point “a”) to at least the cursor (i.e. Fig. 1A, point “b”) (i.e. para. [0042], it is noted in Fig. 1A, that “the user enters input corresponding to the placement or importation of the product assembly 112a into the design space 110", is equivalent to entering a second command as the second command is entering the end point “b” for the length of the product assembly 112a), wherein the second command comprises an indication that the user is terminating a defining of the first panel (i.e. para. [0046], the design software system can constrain the length of the product assembly 112a);
subsequent to the second command (i.e. para. [0042], the user enters input corresponding to the placement or importation of the product assembly 112a into the design space 110), determining by the at least one processor whether the user is terminating the defining of the physical  (i.e. para. [0046], the design software system can constrain the length of the product assembly 112a) or is adding a second panel to the physical  (i.e. para. [0049], FIG. 1B illustrates that the user selects a drawing start point "c" adjacent the lateral most edge of work surface component 122a and indicates a drawing direction toward point "d");	 and responsive to determining that the user is terminating the defining of the physical  (i.e. para. [0040], it is noted in Fig. 1A, that “a single line to represent a length …of the product… from point "a" to point "b.", is equivalent to entering a second command as the second command is entering the end point “b” for the length of the product), displaying by the at least one processor to the user in the canvas a tag associated with the graphical representation of  (i.e. para. [0041], FIG. 1A, introduce an entire product assembly 112a to the design space 110);

While Loberg teaches displayed a palette that comprises of a component pane with an indication of a component type, Loberg does not explicitly teach 
wherein the pallet comprises a shades pane, an indication of a shade type, and a displaying a graphical representation of a physical shade; and
wherein the first panel of the physical shade comprises two different dimensions including a length and a vertical height.
However, MinutesMatter teaches 
displaying by at least one processor to a user on a display terminal a design window that comprises a canvas (i.e. (6:27), Fig. 1, “Elevations” workspace) and a palette (i.e. (6:27), Fig. 1, Image toolbox), wherein the palette comprises a shades pane (i.e. (6:27), Fig. 1, Elevations ->5A – Fabric Shades); 
displaying by the at least one processor to the user in the shades pane  (i.e. (6:27), Fig. 1, Elevations ->5A – Fabric Shades) an indication of a shade type (i.e. it is noted at (6:27), Fig. 1, that Fabric Shades -> Romans shows a variety of roman shade types); 
(i.e. it is noted at (6:27),  Fig. 1, that a user has selected the Plain Roman shade type), wherein selecting the shade type (i.e. (6:27), Fig. 1, Plain Roman shade type) enables the user to define in the canvas a graphical representation of a physical shade of the selected shade type (i.e. It is noted at (6:27),  Fig. 1, that a plain roman type shade is selected in the image toolbox, which allows a plain roman shade to be shown at (6:32),  Fig. 2); 
subsequent to determining that the user selects the shade type (i.e. It is noted at (6:27), Fig. 1, that a plain roman type shade is selected in the image toolbox), determining by the at least one processor that the user places a cursor at a first location in the canvas (i.e. It is noted at (6:27),  Fig. 1, that a user’s mouse location is defining a plain roman shade over a window in the “Elevations” workspace), and 
and wherein the first panel of the physical shade comprises two different dimensions including a length and a vertical height (i.e. (6:19), Fig. 3, it is noted that the roman curtain has a length and a height).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a pallet comprising a shades pane, to Loberg’s computer assisted design GUI with the pallet comprising a shades pane as taught by MinutesMatter. One would have been motivated to combine MinutesMatter with Loberg and would have had a reasonable expectation of success as the combination makes it easier for a user to create more accurate simulations in a virtual environment.
 neither Loberg nor MinutesMatter teach 
displaying an operating icon that represents a drive unit of the physical shade
displaying by the at least one processor to the user a numerical value that represents the length of the first panel of the physical shade, wherein the numerical value changes as the cursor moves from the first location to the second location.
However, MasterSketchUp teaches 
displaying an operating icon that represents a drive unit of the physical (i.e. (2:55), Fig. 1, it is noted that an origin point is displayed as highlighted to represent the start of a sketch)
displaying by the at least one processor to the user a numerical value (i.e. (2:55), Fig 1, “Dimensions” window in the lower right corner) that represents the length of the first panel of the physical shade (i.e. (3:29), Fig. 2, the dimensions of the drawing are 6’ 9 3/8”, 6’ 1 11/16”), wherein the numerical value changes as the cursor moves from the first location to the second location (i.e. (3:36), Fig. 3, The dimensions changes to 14’ 3 13/16”, 9’ 4 ¾”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add displaying an icon that represents a drive unit of the physical shade, and a numerical length and width of a rectangle drawn by a user moving a from a first location to a second, to Loberg-MinutesMatter’s computer assisted design GUI with displaying an icon that represents a start point of a 
While Loberg-MinutesMatter-MasterSketchUp teach determining the length of the first physical shade, Loberg-MinutesMatter-MasterSketchUp may not explicitly teach,
determining by the at least one processor whether the length of the first panel of the physical shade, as defined by the user through the first panel icon, is a valid length for the physical shade, wherein when it is determined that the length is not a valid length for the physical shade, displaying by the at least one processor an indication of a problem to the user through at least one of the tag or the shades pane.  
However, Sims teaches
determining by the at least one processor whether the length of the first panel of the physical shade, as defined by the user through the first panel icon, is a valid length for the (i.e. para. [0058], the validation tool verifies that basic dimensions are used to establish the true position of the toleranced feature relative to the datum references) wherein when it is determined that the length is not a valid length for the (i.e. para. [0062], the first allowed datum axis is a datum axis associated with a component that is of a sufficient length), displaying by the at least one processor an indication of a problem to the user through at least one of the tag or the (i.e. para. [0078], FIG. 15 illustrates an embodiment of the drawing 120 (see FIG. 3) that includes illegal GD&T indicators 700… The illegal indicators 700 notify a user that GD&T symbols, dimensions, and/or datum have been illegally applied in the drawing 120 (step 96 of the process 80 shown in FIG. 2)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determining by the at least one processor whether the length of the first panel of the physical shade, as defined by the user through the first panel icon, is a valid length for the physical shade, wherein when it is determined that the length is not a valid length for the physical shade, displaying by the at least one processor an indication of a problem to the user through at least one of the tag or the shades pane, to Loberg-MinutesMatter-MasterSketchUp’s computer assisted shades design GUI with, displaying error message in a design window for invalid design element lengths as taught by Sims. One would have been motivated to combine Sims with Loberg-MinutesMatter-MasterSketchUp and would have had a reasonable expectation of success as the combination helps a user identifies illegal geometric dimensioning in computer aided design drawings. 

Claim 24:
	Claim 24 is the apparatus claim reciting similar limitations to Claim 1 and is rejected for similar reasons. 

Claim 25:
Loberg, MinutesMatter, MasterSketchUp, and Sims teach the apparatus of claim 24.

display to the user on the display terminal a shade definition window (i.e. (6:19), Fig. 3, Elevations ->5A – Fabric Shades), wherein the shade definition window is configured to enable the user to provide information for defining shade types (i.e. (6:19), Fig. 3, it is noted that a user if provided information detailing Balloons or Romans fabric shades under 5a – Fabric Shades);	 and receive from the user information entered by the user in the shade definition window (i.e. (6:19), Fig. 3, it is noted that a user has selected the “Romans” fabric shades), wherein the information received from the user defines the shade type shown in the shades pane (i.e. (6:27), Fig. 1, Elevations ->5A – Fabric Shades => Romans (FS));	 and wherein to display to the user in the shades pane the indication of the shade type is responsive in part to receiving the information (i.e. It is noted at (6:27), Fig. 1, that roman type shades are displayed in the image toolbox).  

Claim 26:
Loberg, MinutesMatter, MasterSketchUp, and Sims teach the apparatus of claim 24.
MasterSketchUp further teaches
wherein to determine that the user moves the cursor to the second location comprises to determine that the user moves the cursor to a third location in the canvas (i.e. (3:29), Fig. 2, it is noted that the users cursor has changed the dimensions to 6’ 9 3/8”, 6’ 1 11/16”) that is different from the first (i.e. (2:55), Fig. 1, it is noted the cursor is at the origin location) and second locations (i.e. (3:36), Fig. 3, The dimensions changes to 14’ 3 13/16”, 9’ 4 ¾”);	 and wherein the software instructions, when executed by the at least one processor, further direct the at least one processor to: responsive to determining that the user moves the cursor to the third location (i.e. (3:29), Fig. 2, it is noted that the users cursor has changed the dimensions to 6’ 9 3/8”, 6’ 1 11/16”), update the display of the first panel icon to extend from the operator icon to the cursor at the third location (i.e. (3:29), Fig. 2, it is noted that the users cursor has changed the sketch size is adjusted according to the cursor location).  

Claim 35:
Loberg, MinutesMatter, MasterSketchUp, and Sims teach the apparatus of claim 24.
Loberg further teaches
wherein the software instructions, when executed by the at least one processor, further direct the at least one processor to: 
responsive to determining that the user is adding the second panel to the physical (i.e. para. [0048], FIG. 1B illustrates that a user can select icon 104 and draw a line to represent a length, or run, of the product), determine that the user moves the cursor to a third location in the canvas that is different from the first and second locations (i.e. para. [0048], the user draws a line from a drawing start point "c," along a drawing direction, to point "d.");(i.e. para. [0048], point “d”), display to the user a second panel icon (i.e. para. [0048], product assembly 112b), wherein the second panel icon represents the second panel of the physical (i.e. para. [0048], The design software system automatically populates the product assembly 112b, including a wall dividers 120 and work surfaces 122).  

Claim 36:
Loberg, MinutesMatter, MasterSketchUp, and Sims teach the apparatus of claim 35.
Loberg further teaches 
wherein terminating the defining of the first panel comprises terminating the defining of the first panel at the second location (i.e. para. [0048], the user draws a line from a drawing start point "c," along a drawing direction, to point "d.");	 and wherein the software instructions, when executed by the at least one processor, further direct the at least one processor to display at the second location (i.e. para. [0053], FIG. 1C illustrates that a user draws a line (or "gestures") in such a way that flows from drawing start point "e" near the center of the product assembly 112a towards point "d"),  a coupler icon (i.e. para. [0053], Fig. 1C, automatically add a rounded corner work surface 129), wherein the coupler icon represents a coupler of the physical (i.e. para. [0053], facilitate the angled interconnection between the product assembly 112a and the product assembly 112c), and wherein the first (i.e. para. [0053], FIG. 1C illustrates that the design software system automatically populates brackets 124 between the work surfaces 122 of the product assembly 112a and the additional product assembly 112c).  

Claim 37:
Loberg, MinutesMatter, MasterSketchUp, and Sims teach the apparatus of claim 36.
Loberg further teaches 
wherein to display to the user the second panel icon (i.e. para, [0053], Fig. 1C, a rounded corner work surface 129) comprises to display the second panel icon (i.e. para. [0051], Fig. 1C, additional product assembly 112B) as extending from the coupler icon to the cursor at least in part (i.e. para. [0051], it is noted that additional product assembly 112b extends from point “c” to point “d”).  

Claim 38:
Loberg, MinutesMatter, MasterSketchUp teach the apparatus of claim 37. 
Loberg further teaches the software instructions, when executed by the at least one processor, further direct the at least one processor to: 
store the length of the first panel (i.e. Fig. 1A, product assembly 112a) as a default length (i.e. para. [0047], the design software system will only allow the user to draw the line representing the product assembly 112a to lengths of 6'');	 as the user moves the cursor (i.e. para. [0048], Fig. 1B, the user draws a line from a drawing start point "c," along a drawing direction, to point "d.") with respect to adding the second panel (i.e. para. [0048], Fig. 1B, the product assembly 112b), determine that a length of the second panel as determined from the second panel icon (i.e. para. [0048], FIG. 1B illustrates that a user can select icon 104 and draw a line to represent a length, or run, of the product) is within a defined length of the default length (i.e. para. [0047], it is noted in Fig. 1B, that, “the product components are incremental in nature, such as available in 6'' increments only”, where product assembly 112b is the same length of product assembly 112a).

Claim 39:
Loberg, MinutesMatter, MasterSketchUp, and Sims teach the apparatus of claim 38.
Loberg further teaches wherein the software instructions, when executed by the at least one processor, further direct the at least one processor to: 
enable the user to over-ride the automatically extending of the length of the second panel icon (i.e. para. [0047], a line longer than 6'' may represent many adjacent modules of the selected product… the user can draw a line of any length, and the design software system will repeat and connect modules of the product together, as shown in FIG. 1A.);	 determine that the user is over-riding the automatically extending of the length of the second panel icon (i.e. para. [0047], the user can draw a line of any length, and the design software system will repeat and connect modules of the product together, as shown in FIG. 1A);(i.e. para. [0048], Fig. 1B, Product assembly 112b) based at least in part on the user over- riding the automatically extending of the length of the second panel icon (i.e. para. [0048], Fig. 1B, The design software system automatically populates the product assembly 112b, including a wall dividers 120 and work surfaces 122 on both sides thereof. The design software system also automatically populates all the necessary connectors and bracketry to connect the product assembly 112b).  

Claim 44:
Loberg, MinutesMatter, MasterSketchUp, and Sims teach the apparatus of claim 24.
MinutesMatter further teaches wherein to display to the user the numerical value that represents the length of the first panel of the physical shade comprises to: determine a length of the first panel icon (i.e. (6:32), Fig 2, the length of the roman curtain is found to be 40 inches);	 and convert the determined length to the numerical value using a defined scale (i.e. (6:32), Fig 2, it is noted that the horizontal and vertical scale of the workspace “Elevations” is in inches).  

Claim 47:
Claim 47 is the non-transitory memory device claim reciting similar limitations to claim 24 and is rejected for similar reasons. 

Claim 48:
Claim 48 is the non-transitory memory device claim reciting similar limitations to claim 25 and is rejected for similar reasons.

Claim 49: 
Claim 48 is the non-transitory memory device claim reciting similar limitations to claim 26 and is rejected for similar reasons.

Claim 55:
Claim 55 is the tangible non-transitory memory device claim reciting similar limitations to claim 35 and is rejected for similar reasons.

Claim 56:
Claim 56 is the tangible non-transitory memory device claim reciting similar limitations to claim 36 and is rejected for similar reasons.

Claim 57:
Claim 57 is the tangible non-transitory memory device claim reciting similar limitations to claim 37 and is rejected for similar reasons.

Claim 58:
Claim 58 is the tangible non-transitory memory device claim reciting similar limitations to claim 38 and is rejected for similar reasons

Claim 59:
Claim 59 is the tangible non-transitory memory device claim reciting similar limitations to claim 39 and is rejected for similar reasons

Claim 63:
Claim 63 is the non-transitory memory device claim reciting similar limitations to claim 44 and is rejected for similar reasons.

Claim 64:
Claim 64 is the method claim reciting similar limitations to claim 26 and is rejected for similar reasons.


Claim 67:
Claim 67 is the method claim reciting similar limitations to claim 35 and is rejected for similar reasons.

Claim 68:
Claim 68 is the method claim reciting similar limitations to claim 36 and is rejected for similar reasons.

Claim 69:


Claim 70:
Claim 70 is the method claim reciting similar limitations to claim 38 and is rejected for similar reasons

Claim 71:
Claim 71 is the method claim reciting similar limitations to claim 39 and is rejected for similar reasons

Claim 74:
Claim 74 is the method claim reciting similar limitations to claim 44 and is rejected for similar reasons.

Claims 28-29, 34, 40-42 50-51, 54, 60-61, 65, and 72-73 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20130212513 “Loberg”, in light of MinutesMatter, and in light of MasterSketchUp, and further in light of U.S. Patent Application Publication NO. 20080154572 “Sims”, as applied to claim 24 and 50 above, and further in light of U.S. Patent Application Publication NO. 20060052989 “Berwanger”.
Claim 28:
Loberg, MinutesMatter, MasterSketchUp, and Sims apparatus of claim 24.

when it is determined that the length of the first panel is not a valid length, enable the user to continue a defining of the first panel in the canvas
However, Berwanger teaches:	when it is determined that the length of the first panel is not a valid length, enable the user to continue a defining of the first panel in the canvas (i.e. para. [0039-0040], “conflicting portions can be highlighted red on the interface 100 to visually notify the user of the error… any potential problems fixed if necessary”, wherein the user may continue to define the element in the modeling interface after an error in order to fix the error).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add when it is determined that the length of the first panel is not a valid length, enable the user to continue a defining of the first panel in the canvas, to Loberg-MinutesMatter-MasterSketchUp-Sims’s computer assisted design GUI with the computer modeling for elements of a system as taught by Berwanger. One would have been motivated to combine Berwanger with Loberg-MinutesMatter-MasterSketchUp-Sims and would have had a reasonable expectation of success as the combination allows a user to construct a model efficiently, and in a manner that reduces errors such as those just noted (Berwanger, para. [0016]).

Claim 29:

MasterSketchUp further teaches wherein the software instructions, when executed by the at least one processor, further direct the at least one processor to: 
when it is determined that the length of the first panel is a valid length (i.e. (3:36), Fig. 3, the user ends the defining of the sketch), enable the user to at least one of terminate the defining of the first panel or terminate the defining of the physical shade (i.e. (3:36), Fig. 3, the sketch is shown to be filled in to represent that the user has ended the defining of the sketch).  

Claim 34:
Loberg, MinutesMatter, MasterSketchUp, and Sims teach the apparatus of claim 24.
Loberg, MinutesMatter, MasterSketchUp, and Sims may not explicitly teach wherein the software instructions, when executed by the at least one processor, further direct the at least one processor to 
enable the user to correct the problems
However, Berwanger further teaches wherein the software instructions, when executed by the at least one processor, further direct the at least one processor to 
enable the user to correct the problems (i.e. para. [0040], any potential problems fixed if necessary, the user can access a hydraulic solver such as those disclosed earlier that is linked to the software application).


Claim 40:
Loberg, MinutesMatter, MasterSketchUp, and Sims teach the apparatus of claim 24.
Loberg, MinutesMatter, MasterSketchUp, and Sims may not explicitly teach,
wherein the drive unit of the physical shade is a left-side drive or a right-side drive unit; and	 wherein the software instructions, when executed by the at least one processor, further direct the at least one processor to: 
responsive to determining that the user is terminating the defining of the physical shade, determine for the user whether the drive unit of the physical shade is a left-side drive unit or a right-side drive unit, wherein determining whether the drive unit of the physical shade is a left-side drive unit or a right-side drive unit is determined at least in part on the operator icon.
However, Berwanger teaches
(i.e. para. [0009], fittings of the system) of the physical shade (i.e. para. [0011], pipe) is a left-side drive (i.e. para. [0010], sources 32… equipment 34, and junctions 36) or a right-side drive unit (i.e. para. [0011], outlet 33); and	 wherein the software instructions, when executed by the at least one processor, further direct the at least one processor to: 
responsive to determining that the user is terminating the defining of the physical shade (i.e. para. [0011], As the user moves the mouse pointer 41, a length dimension (not shown) is displayed adjacent the line 48 to indicate the length of piping being drawn… After moving the desired direction and length, the user clicks on the pallet 42, and a selected fitting 47 from the tools 44 is inserted at that location), determine for the user whether the drive unit (i.e. para. [0009], fittings of the system) of the physical shade (i.e. para. [0010], pipe) is a left-side drive unit (i.e. para. [0010], sources 32… equipment 34, and junctions 36) or a right-side drive unit (i.e. para. [0011], outlet 33), wherein determining (i.e. para. [0011], what sorts of fitting or elbows are used, etc.) whether the drive unit (i.e. para. [0009], fittings of the system) of the physical shade is a left-side drive unit (i.e. para. [0010], sources 32… equipment 34, and junctions 36) or a right-side drive unit (i.e. para. [0011], outlet 33) is determined at least in part on the operator icon (i.e. para. [0011], After moving the desired direction and length, the user clicks on the pallet 42, and a selected fitting 47 from the tools 44 is inserted at that location. The user repeats the above drawing steps until the user reaches the end of the segment and double clicks on the pallet 42 to enter the ending node point (e.g., outlet 33)).  
 of the physical shade is a left-side drive or a right-side drive unit; and wherein the software instructions, when executed by the at least one processor, further direct the at least one processor to: responsive to determining that the user is terminating the defining of the physical shade, determine for the user whether the drive unit of the physical shade is a left-side drive unit or a right-side drive unit, wherein determining whether the drive unit of the physical shade is a left-side drive unit or a right-side drive unit is determined at least in part on the operator icon, to Loberg-MinutesMatter-MasterSketchUp-Sims’s computer assisted design GUI with the context specific placement determination of elements as taught by Berwanger. One would have been motivated to combine Berwanger with Loberg-MinutesMatter-MasterSketchUp-Sims and would have had a reasonable expectation of success as the combination allows a user to construct a model efficiently, and in a manner that reduces errors such as those just noted (Berwanger, para. [0016]).

Claim 41:
Loberg, MinutesMatter, MasterSketchUp, Sims and Berwanger teach the apparatus of claim 40.
Berwanger further teaches wherein the software instructions, when executed by the at least one processor, further direct the at least one processor to: 
determine that the user moved (i.e. para. [0036], shifting the XYZ coordinates of a connecting segment via that origin) within the canvas (i.e. para. [0029], a segment modeling interface 130) a location (i.e. para. [0031], In the dialog box 170, the user has selected "Pipe" as the type of fitting from the dropdown 172 and has entered a pipe length of 10-m in text field 174) of the graphical representation of the physical shade (i.e. para. [0032], Fig. 5-6, the 3-D segment model 162);	 and responsive to determining that the user moved within the canvas the location of the graphical representation of the physical shade (i.e. para. [0036], including the shifted coordinates for segment models 162, and assessing whether any given coordinates are redundantly represented), determine for the user whether the drive unit of the physical shade has changed (para. [0029], the XYZ coordinates in the interface 130) of the piping are automatically updated based on the orientation selected in the orientation section 130 and the length of pipe entered in field 174) from a left-side drive unit or a right-side drive unit to a right-side drive unit or a left-side drive unit respectively (i.e. para. [0030], it is noted that, “fittings are defined as node points in a preferred embodiment, these fitting types will be located at an end of the segment when constructed”, and a fitting will be determined to be the same unless a user specifically edits the fitting).  

Claim 42:
Loberg, MinutesMatter, MasterSketchUp, Sims, and Berwanger teach the apparatus of claim 40. 
MinutesMatter further teaches wherein the palette (i.e. (6:32), Fig. 2, “Elevations” workspace) further includes an area control tool (i.e. (6:32), Fig. 2, it is noted that a user may move the plain roman shade by selecting and dragging the object);(i.e. (6:32), Fig. 2, it is noted that a user has selected the plain roman shade);	 and responsive in part to detecting that the user activates the area control tool, determine that the user defines a graphical representation of an area in the canvas, and displaying the defined area to the user in the canvas (i.e. (6:32), Fig. 2, it is noted that the plain roman shade is highlighted).  

Claim 50:
Claim 50 is the tangible non-transitory memory device claim reciting similar limitations to claim 28 and is rejected for similar reasons.

Claim 51:
Claim 51 is the tangible non-transitory memory device claim reciting similar limitations to claim 29 and is rejected for similar reasons.

Claim 54:
Claim 54 is the tangible non-transitory memory device claim reciting similar limitations to claim 34 and is rejected for similar reasons. 

Claim 60:


Claim 61:
Claim 61 is the tangible non-transitory memory device claim reciting similar limitations to claim 41 and is rejected for similar reasons. 


Claim 65:
Claim 65 is the method claim reciting similar limitations to claim 28 and is rejected for similar reasons.

Claim 72:
Claim 72 is the method claim reciting similar limitations to claim 40 and is rejected for similar reasons. 

Claim 73:
Claim 73 is the method claim reciting similar limitations to claim 41 and is rejected for similar reasons. 

Claims 43 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20130212513 “Loberg”, in light of MinutesMatter, in light of MasterSketchUp, in light of U.S. Patent Application Publication NO. 20080154572 “Sims”, and further in light of U.S. Patent Application Publication NO. 20100010785 “Berwanger”, as applied to claim 42 and 61 above, and further in light of U.S. Patent Application Publication NO. 20070262982 “Ninomiya”.
Claim 43:
Loberg, MinutesMatter, MasterSketchUp, Sims, and Berwanger teach the apparatus of claim 42.
While MinutesMatter teaches wherein: 
the graphical representation of the physical shade is located within the graphical representation of the area (i.e. (6:32), Fig. 2, it is noted that the roman shade is displayed in the “Elevations” workspace);
Loberg, MinutesMatter, MasterSketchUp, Sims, and Berwanger may not explicitly teach 
to determine for the user whether the drive unit of the physical shade component is a left-side drive unit or a right-side drive unit is based at least in part on the location of the graphical representation of the physical shade in the graphical representation of the area.	However, Ninomiya teaches
to determine for the user whether the drive unit of the physical (i.e. para. [0082], Fig. 4, The article of furniture 1) is a left-side (i.e. para. [0082], Fig. 4, left side board 33) or a right-side (i.e. it is noted in Fig. 4, that left side board 33, right side board 34 are attached to hinges of double door 61)) is based at least in part on the location of the graphical representation of the physical (i.e. para. [0083], The article of furniture illustrated in FIGS. 4 and 5 includes four cell spaces. As mentioned above, a cell space inside a top board, bottom board, right side board, left side board and back board constituting a unit is partitioned by parts placed in the cell space).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to determine for the user whether the drive unit of the physical shade component is a left-side drive unit drive unit or a right-side drive unit is based at least in part on the location of the graphical representation of the physical shade in the graphical representation of the area, to Loberg-MinutesMatter-MasterSketchUp-Sims-Berwanger’s computer assisted shades design GUI with the furniture design interface for displaying left or right furniture parts as taught by Ninomiya. One would have been motivated to combine Ninomiya with Loberg-MinutesMatter-Sims-Berwanger and would have had a reasonable expectation of success as this combination assists in displaying images representing basic structural members (units) of a plurality of types and images representing parts of a plurality of types on a display device (Ninomiya, para. [0009]).

Claim 62: 	Claim 62 is the tangible non-transitory memory device claim reciting similar limitations to claim 43 and is rejected for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171